DETAILED ACTION
This office action is in response to the communication received September 19, 2022 concerning application number 15/999,842.
The amendments of claims 1, 5, and 11 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous objection of claim 11 and the previous 35 USC 112 (b) rejection of claim 5 are withdrawn in response to amendments to the claims. 

Response to Arguments
Applicant’s arguments regarding Luciano are not persuasive. Applicant argues that Luciano does not disclose a dual chamber probe for use anywhere in a patients’ body because Luciano does not make mention of dual chambers. However, from Figures 1 and 2, conduits 24 and 32 may be interpreted as chambers, as due to their different shapes from adjacent compartments B, A, they can be interpreted as separate compartments and therefore separate, though connecting, chambers. Furthermore, this interpretation of chamber falls in line with what applicant seems to interpret as chamber, due to the interchanging of channel and chamber throughout the specification (see para. 29, use of “dual chamber probe 12” and then later “dual channel probe;” para. 31, “a dual channel probe (e.g., dual chamber probe 12)”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano et al. (US 2011/0004158).
Regarding claim 1, Luciano discloses a system (see Figs. 1-2) comprising: a dual chamber probe 32, 24 comprising: a drain element 26, 30 in a first chamber 24 to add or remove fluid from a portion of a patient’s body (see para. 22); and a volume changing element 14 in a second chamber 32 to change a volume of the portion of the patient’s body to facilitate the addition or removal of the fluid (see Fig. 2); a volume control 34 coupled to the volume changing element to control the change of volume of the portion 22 of the patient’s body (see Fig. 2). 
Regarding claim 2, Luciano discloses the volume changing element and a portion of the volume control are coupled together with a substance 16, the substance comprising a fluid or gas (see Fig. 2, para. 25-26).
Regarding claim 3, Luciano discloses the volume control comprises a passive oscillator to control the change of the volume of the portion of the patient’s body at a set oscillation frequency  (see para. 4, 20, controlled periodic oscillation or modulation).
Regarding claim 4, Luciano discloses the volume control comprises a active oscillator (see para. 5, 19, 20) to control the change of the volume of the portion of the patient’s body in response to an input form a sensor 35 (see para. 2), wherein the sensor detects a parameter related to a biorhythm (see para. 19, 20). 
Regarding claim 5, Luciano discloses the parameter related to the biorhythm is a parameter related to an electrocardiogram of a patient (see para. 20). 
Regarding claim 6, Luciano discloses the drain element is connected to a flexible tube 24 to carry drained fluid to a fluid reservoir 30 (see Fig. 2).
Regarding claim 10, Luciano discloses a method comprising: inserting a dual chamber probe 32, 24 into a portion of a patient’s body (see Figs. 1, 2; para. 10, 18-19); using a chamber 17 of the dual chamber probe to change a volume of the portion 22 of the patient’s body (see Fig. 2); and controlling an amount of fluid within the portion of the patient’s body based on the volume of the portion of the patient’s body with another chamber 15 of the dual chamber probe in response to the change in volume (see Fig. 2, para. 19, 23, 26-27).
Regarding claim 11, Luciano discloses the chamber of the dual chamber probe that changes the volume of the portion of the patient’s body comprises a volume changing element 14 and the another chamber of the dual chamber probe comprises a drain element 26, 30, wherein the volume changing element is coupled to a volume control 34 to control the change of the volume of the portion of the patient’s body (see Fig. 2).
Regarding claim 12, Luciano discloses the volume control comprises a passive oscillator that changes the volume of the portion of the patient’s body at a set oscillation frequency  (see para. 4, 20, controlled periodic oscillation or modulation).
Regarding claim 13, Lucaino discloses the volume control comprises a active oscillator (see para. 5, 19-20) that changes the volume of the portion of the patient’s body in response to a sensed biorhythm (see para. 19-20, sensed via sensor 35). 
Regarding claim 14, Luciano discloses the active oscillator changes the volume of the patient’s body by: receiving a signal from a sensor 35 based on the sensed biorhythm (see para. 20); creating an oscillation in response to the signal (see para. 5, 19, 20); and changing the volume of the portion of the patient’s body based on the oscillation (see para. 19, 20).
Regarding claim 15, Luciano discloses the active oscillator is in fluid communication with the volume changing element and the oscillation causes the volume changing element to inflate or deflate to change the volume (see Fig. 2; para. 19, 20, active oscillator causes change in volume in compartment B, causing volume changing element 14 to inflate – expand into compartment A – or deflate – cave into compartment B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Luciano et al. (US 2009/0177279), hereinafter Luciano 2.
Regarding claim 7, teachings of Luciano are described above and Luciano further discloses the fluid comprises cerebral spinal fluid (CSF) (see Abstract, Figs. 1, 2; para. 18), the portion of the patient’s body comprises CSF space (see Figs. 1, 2; cerebrospinal fluid space 22), the dual chamber probe is a ventricular catheter (see para. 24).
Luciano does not specifically disclose the CSF space within the patient’s brain or the patient’s spinal cord, though Luciano discloses the csf space being within the head or spine of a patient (see para. 18).
Luciano 2 discloses the fluid comprises CSF, the portion of the patient’s body comprises CSF space within the patient’s brain or the patient’s spinal cord (see para. 61). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the CSF space be the CSF space within the patient’s brain or the patient’s spinal cord, as Luciano 2 discloses these specific spaces for CSF space and this would allow for draining of fluid from CSF space that is in the head or spine of a patient, shown as desirable by Luciano (see Fig. 2, para. 18).
Regarding claim 8, Luciano does not specifically disclose the volume changing element located at a tip of the ventricular catheter, though Luciano discloses the volume changing element configured to inflate and deflate to change the volume of the CSF space (see Fig. 2; para. 19, 20, active oscillator causes change in volume in compartment B, causing volume changing element 14 to inflate – expand into compartment A – or deflate – cave into compartment B). 
Luciano 2 discloses a volume changing element (see para. 56, bladder/balloon attached to catheter) that is oscillated (see para. 74) being at the tip of a ventricular catheter (see para. 74). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the volume changing element located at the tip of the ventricular catheter, Luciano 2 disclosing this position and this position allowing for closer and more immediate change in pressure from the volume changing element due to direct inflation/deflation in the area of CSF volume.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano in view of Wong et al. (US 5,000,731).
Regarding claim 7, teachings of Luciano are described above and Luciano further discloses the fluid comprises cerebral spinal fluid (CSF) (see Abstract, Figs. 1, 2; para. 18), the portion of the patient’s body comprises CSF space (see Figs. 1, 2; cerebrospinal fluid space 22), the dual chamber probe is a ventricular catheter (see para. 24).
Luciano does not specifically disclose the CSF space within the patient’s brain or the patient’s spinal cord, though Luciano discloses the csf space being within the head or spine of a patient (see para. 18).
Wong discloses the fluid comprises CSF, the portion of the patient’s body comprises CSF space within the patient’s brain (see Fig. 3, cl. 1). Consequently, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the CSF space be the CSF space within the patient’s brain, as Wong discloses thes specific space for CSF space and this would allow for draining of fluid from CSF space that is in the head, shown as desirable by Luciano (see Fig. 2, para. 18).
Regarding claim 9, teachings of Luciano and Wong are described above but, as disclosed above, do not specifically teach the ventricular catheter comprises a length of biocompatible tubing with a plurality of holes formed therethrough so that the drain element drains the CSF from the CSF space.
Wong discloses a ventricular catheter comprises a length of biocompatible tubing 12 with a plurality of holes  formed therethrough so as to allow draining of CSF from the CSF space (see Figs. 2, 3; cl. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the ventricular catheter of Luciano and Wong comprise a length of biocompatible tubing with a plurality of holes formed therethrough so that the drain element drains the CSF from the CSF space, as disclosed by Wong, in order to drain CSF and treat the patient.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781